Gilbert, J.
Isaiah Ashley, alias Buddie Ashley, and Walter Ashley, alias Nug Ashley, were indicted for the murder of J. W. Holton. Isaiah Ashley was convicted of murder, without recommendation for life imprisonment. Walter Ashley was convicted of murder, with such recommendation. Their motion for a new trial consisted of the general grounds and several special grounds. The motion was overruled, and they excepted. Held:
1. The evidence authorized the verdicts. The jury was authorized to find that Walter Ashley was present, aiding and abetting Isaiah Ashlejq who committed the actual homicide.
*7042. The court did not err in failing to charge the jury on the subject of mutual protection (the two defendants being brothers), as provided in the Penal Code (1910), § 74,'neither of the defendants having made any claim that he acted in defense or protection of the other.
3. There is no merit in that ground of the motion which contends that the court intimated or expressed an opinion as to what had been proved. Judgment affirmed.

All the Justices concur.